Exhibit 99.1 MAHANAGAR TELEPHONE NIGAM LIMITED (A GOVERNMENT OF INDIA ENTERPRISE) CORPORATE OFFICE MTNL/SECTT/SE/UNAA/2010 January 29, 2010 The Secretary, Stock Exchanges Delhi/ Bombay/ Calcutta/Madras National Stock Exchange/NYSE Sub: Unaudited Financial Results (Provisional) for the Quarter ended 31st December, 2009 Dear Sir, As already informed you, a meeting of the Board of Directors of the Company was held today at New Delhi to consider the Un-audited Financial Results for the quarter ended on 31st December, 2009. A copy of the approved unaudited financial results (Provisional) alongwith segment wise reporting is enclosed for your kind information and record. The same is also being published in the Newspapers. Thanking you, Yours faithfully, (S.
